UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	October 31, 2012 Item 1. Schedule of Investments: Putnam RetirementReady Funds The fund's portfolios 10/31/12 (Unaudited) Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.4%)* Putnam Absolute Return 100 Fund (Class Y) 441 $4,498 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 1,441 16,403 Putnam Absolute Return 700 Fund (Class Y) 4,732 55,882 Total Absolute Return Funds (cost $73,768) $76,783 Asset Allocation Funds (89.2%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) — $— Putnam Dynamic Asset Allocation Conservative Fund (Class Y) — — Putnam Dynamic Asset Allocation Equity Fund (Class Y) 48,775 540,915 Putnam Dymanic Asset Allocation Growth Fund (Class Y) 8,816 118,572 Total Asset Allocation Funds (cost $617,411) $659,487 Fixed Income Funds (0.5%)* Putnam Money Market Fund (Class A) 3,425 $3,425 Total Fixed Income Funds (cost $3,425) $3,425 Total Investments (cost $694,604)(a) $739,695 * Percentages indicated are based on net assets of $739,606 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.5%)* Putnam Absolute Return 100 Fund (Class Y) 6,267 $63,988 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 15,379 175,011 Putnam Absolute Return 700 Fund (Class Y) 50,483 596,202 Total Absolute Return Funds (cost $810,779) $835,201 Asset Allocation Funds (88.7%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) — $— Putnam Dynamic Asset Allocation Conservative Fund (Class Y) — — Putnam Dynamic Asset Allocation Equity Fund (Class Y) 486,931 5,400,066 Putnam Dymanic Asset Allocation Growth Fund (Class Y) 120,502 1,620,756 Total Asset Allocation Funds (cost $6,797,170) $7,020,822 Fixed Income Funds (0.5%)* Putnam Money Market Fund (Class A) 36,255 $36,255 Total Fixed Income Funds (cost $36,255) $36,255 Total Investments (cost $7,644,204)(a) $7,892,278 * Percentages indicated are based on net assets of $7,918,842 Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.3%)* Putnam Absolute Return 100 Fund (Class Y) 16,654 $170,034 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 21,797 248,051 Putnam Absolute Return 700 Fund (Class Y) 71,553 845,042 Total Absolute Return Funds (cost $1,226,698) $1,263,127 Asset Allocation Funds (88.3%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) — $— Putnam Dynamic Asset Allocation Conservative Fund (Class Y) — — Putnam Dynamic Asset Allocation Equity Fund (Class Y) 527,040 5,844,872 Putnam Dymanic Asset Allocation Growth Fund (Class Y) 299,879 4,033,372 Total Asset Allocation Funds (cost $9,469,065) $9,878,244 Fixed Income Funds (0.5%)* Putnam Money Market Fund (Class A) 50,974 $50,974 Total Fixed Income Funds (cost $50,974) $50,974 Total Investments (cost $10,746,737)(a) $11,192,345 * Percentages indicated are based on net assets of $11,191,983 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (12.5%)* Putnam Absolute Return 100 Fund (Class Y) 40,666 $415,198 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 34,836 396,435 Putnam Absolute Return 700 Fund (Class Y) 104,827 1,238,011 Total Absolute Return Funds (cost $1,996,670) $2,049,644 Asset Allocation Funds (87.0%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) — $— Putnam Dynamic Asset Allocation Conservative Fund (Class Y) — — Putnam Dynamic Asset Allocation Equity Fund (Class Y) 490,123 5,435,466 Putnam Dymanic Asset Allocation Growth Fund (Class Y) 657,980 8,849,827 Total Asset Allocation Funds (cost $13,526,439) $14,285,293 Fixed Income Funds (0.5%)* Putnam Money Market Fund (Class A) 74,041 $74,041 Total Fixed Income Funds (cost $74,041) $74,041 Total Investments (cost $15,597,150)(a) $16,408,978 * Percentages indicated are based on net assets of $16,417,978 Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (15.9%)* Putnam Absolute Return 100 Fund (Class Y) 59,716 $609,699 Putnam Absolute Return 300 Fund (Class Y) 9,211 97,913 Putnam Absolute Return 500 Fund (Class Y) 85,254 970,194 Putnam Absolute Return 700 Fund (Class Y) 184,706 2,181,374 Total Absolute Return Funds (cost $3,750,169) $3,859,180 Asset Allocation Funds (82.0%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) 77,964 $920,757 Putnam Dynamic Asset Allocation Conservative Fund (Class Y) — — Putnam Dynamic Asset Allocation Equity Fund (Class Y) 227,569 2,523,743 Putnam Dymanic Asset Allocation Growth Fund (Class Y) 1,218,753 16,392,226 Total Asset Allocation Funds (cost $18,467,454) $19,836,726 Fixed Income Funds (1.8%)* Putnam Money Market Fund (Class A) 425,888 $425,888 Total Fixed Income Funds (cost $425,888) $425,888 Total Investments (cost $22,643,511)(a) $24,121,794 * Percentages indicated are based on net assets of $24,205,739 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (22.4%)* Putnam Absolute Return 100 Fund (Class Y) 94,595 $965,810 Putnam Absolute Return 300 Fund (Class Y) 69,916 743,208 Putnam Absolute Return 500 Fund (Class Y) 149,112 1,696,891 Putnam Absolute Return 700 Fund (Class Y) 319,667 3,775,262 Total Absolute Return Funds (cost $6,984,544) $7,181,171 Asset Allocation Funds (74.2%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) 585,873 $6,919,157 Putnam Dynamic Asset Allocation Conservative Fund (Class Y) — — Putnam Dynamic Asset Allocation Equity Fund (Class Y) — — Putnam Dymanic Asset Allocation Growth Fund (Class Y) 1,251,553 16,833,393 Total Asset Allocation Funds (cost $22,012,680) $23,752,550 Fixed Income Funds (3.0%)* Putnam Money Market Fund (Class A) 952,174 $952,174 Total Fixed Income Funds (cost $952,174) $952,174 Total Investments (cost $29,949,398) (a) $31,885,895 * Percentages indicated are based on net assets of $32,019,611 Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (30.5%)* Putnam Absolute Return 100 Fund (Class Y) 152,114 $1,553,088 Putnam Absolute Return 300 Fund (Class Y) 208,973 2,221,381 Putnam Absolute Return 500 Fund (Class Y) 251,104 2,857,561 Putnam Absolute Return 700 Fund (Class Y) 441,105 5,209,452 Total Absolute Return Funds (cost $11,539,698) $11,841,482 Asset Allocation Funds (64.9%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) 1,527,335 $18,037,830 Putnam Dynamic Asset Allocation Conservative Fund (Class Y) 39,455 389,423 Putnam Dynamic Asset Allocation Equity Fund (Class Y) — — Putnam Dymanic Asset Allocation Growth Fund (Class Y) 502,662 6,760,804 Total Asset Allocation Funds (cost $23,551,544) $25,188,057 Fixed Income Funds (3.9%)* Putnam Money Market Fund (Class A) 1,527,824 $1,527,824 Total Fixed Income Funds (cost $1,527,824) $1,527,824 Total Investments (cost $36,619,066) (a) $38,557,363 * Percentages indicated are based on net assets of $38,792,469 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (41.0%)* Putnam Absolute Return 100 Fund (Class Y) 173,370 $1,770,107 Putnam Absolute Return 300 Fund (Class Y) 318,228 3,382,768 Putnam Absolute Return 500 Fund (Class Y) 402,623 4,581,850 Putnam Absolute Return 700 Fund (Class Y) 353,222 4,171,548 Total Absolute Return Funds (cost $13,589,176) $13,906,273 Asset Allocation Funds (53.7%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) 1,193,624 $14,096,700 Putnam Dynamic Asset Allocation Conservative Fund (Class Y) 415,916 4,105,088 Putnam Dynamic Asset Allocation Equity Fund (Class Y) — — Putnam Dymanic Asset Allocation Growth Fund (Class Y) — — Total Asset Allocation Funds (cost $17,184,783) $18,201,788 Fixed Income Funds (5.2%)* Putnam Money Market Fund (Class A) 1,748,863 $1,748,863 Total Fixed Income Funds (cost $1,748,863) $1,748,863 Total Investments (cost $32,522,822)(a) $33,856,924 * Percentages indicated are based on net assets of $33,917,020 Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (52.5%)* Putnam Absolute Return 100 Fund (Class Y) 184,847 $1,887,285 Putnam Absolute Return 300 Fund (Class Y) 386,527 4,108,780 Putnam Absolute Return 500 Fund (Class Y) 540,929 6,155,774 Putnam Absolute Return 700 Fund (Class Y) 130,214 1,537,833 Total Absolute Return Funds (cost $13,402,585) $13,689,672 Asset Allocation Funds (41.7%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) 314,543 $3,714,762 Putnam Dynamic Asset Allocation Conservative Fund (Class Y) 725,546 7,161,139 Putnam Dynamic Asset Allocation Equity Fund (Class Y) — — Putnam Dymanic Asset Allocation Growth Fund (Class Y) — — Total Asset Allocation Funds (cost $10,272,563) $10,875,901 Fixed Income Funds (6.0%)* Putnam Money Market Fund (Class A) 1,553,295 $1,553,295 Total Fixed Income Funds (cost $1,553,295) $1,553,295 Total Investments (cost $25,228,443) (a ) $26,118,868 * Percentages indicated are based on net assets of $26,098,528 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (60.1%)* Putnam Absolute Return 100 Fund (Class Y) 194,127 $1,982,034 Putnam Absolute Return 300 Fund (Class Y) 436,661 4,641,703 Putnam Absolute Return 500 Fund (Class Y) 577,429 6,571,144 Putnam Absolute Return 700 Fund (Class Y) — — Total Absolute Return Funds (cost $12,974,628) $13,194,881 Asset Allocation Funds (33.9%)* Putnam Dynamic Asset Allocation Balanced Fund (Class Y) — $— Putnam Dynamic Asset Allocation Conservative Fund (Class Y) 755,458 7,456,367 Putnam Dynamic Asset Allocation Equity Fund (Class Y) — — Putnam Dymanic Asset Allocation Growth Fund (Class Y) — — Total Asset Allocation Funds (cost $7,049,359) $7,456,367 Fixed Income Funds (5.9%)* Putnam Money Market Fund (Class A) 1,306,297 $1,306,297 Total Fixed Income Funds (cost $1,306,297) $1,306,297 Total Investments (cost $21,330,284) (a) $21,957,545 * Percentages indicated are based on net assets of $21,967,323 Notes to The fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2012 through October 31, 2012 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represents Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. (a) The aggregate identified cost on a tax basis as of the reporting period ended were as follows: Cost for Net federal Unrealized Unrealized unrealized income tax appreciation (depreciation ) Appreciation/(depreciation ) purposes Putnam RetirementReady 2055 Fund $ $ ) $ $ Putnam RetirementReady 2050 Fund ) ) Putnam RetirementReady 2045 Fund ) ) Putnam RetirementReady 2040 Fund ) Putnam RetirementReady 2035 Fund ) Putnam RetirementReady 2030 Fund ) Putnam RetirementReady 2025 Fund ) Putnam RetirementReady 2020 Fund ) Putnam RetirementReady 2015 Fund ) Putnam Retirement Income Fund Lifestyle 1 ) Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Putnam RetirementReady 2055 Fund Name of affiliates Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at the end of the reporting period Putnam Absolute Return 100 Fund $ $ $ $
